      Case 2:20-cv-00251-TLN-AC Document 7 Filed 04/17/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    EUTIMIO LOPEZ,                                    No. 2:20-cv-0251 TLN AC P
12                       Plaintiff,
13           v.                                         FINDINGS AND RECOMMENDATIONS
14    U. GARCIA, et al.,
15                       Defendants.
16

17          By order filed February 6, 2020, plaintiff was directed to pay the filing fee to proceed with

18   this action, or submit an application to proceed in forma pauperis affidavit together with a

19   certified copy of his prison trust account statement. ECF No. 3. Plaintiff was cautioned that

20   failure to comply within thirty days would result in a recommendation that this action be

21   dismissed. Id. at 1. The thirty-day period has expired and plaintiff has not responded to the

22   court’s order.

23          Accordingly, IT IS HEREBY RECOMMENDED that this action be dismissed without

24   prejudice.

25          These findings and recommendations are submitted to the United States District Judge

26   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within twenty-one (21)

27   days after the filing date of these findings and recommendations, plaintiff may file written

28   objections with the court. Such a document should be captioned “Objections to Magistrate
                                                       1
      Case 2:20-cv-00251-TLN-AC Document 7 Filed 04/17/20 Page 2 of 2

 1   Judge’s Findings and Recommendations.” Failure to file objections within the specified time
 2   may waive the right to appeal the district court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir.
 3   1991).
 4   DATED: April 16, 2020
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
